Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/008249 filed 8/31/20.  
Claims 1-17 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 1/14/22 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 8/31/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 103(a) as being obvious over JOHNS ET AL. (US 9545649) and as evidence by TIMKEN ET AL. (US PG PUB 20160346816) in their entirety.  Hereby referred to as JOHNS and TIMKEN.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1-17:
JOHNS teaches in the abstract processes for shutting down a hydroprocessing reactor and for removing catalyst from the reactor may comprise shutting off hydrocarbon feed to the reactor, stripping hydrocarbons from the catalyst, cooling the reactor to a first threshold reactor temperature, purging the reactor with N2 gas, introducing water into the reactor, and dumping the catalyst from 
JOHNS teaches in col. 4 ln 28-35 that the reactor may be cooled at a controlled cooling rate using one or more methods for controlling the rate of reactor cooling. As non-limiting examples, the rate of reactor cooling during the reactor cooling phase can be controlled by adjusting various parameters, such as the gas circulation rate, the unit pressure, reactor effluent heat exchange with the recycle gas, the furnace setting, and the recycle compressor speed (see, for example, FIG. 1A, infra). 
  JOHNS teaches in col. 5 ln 18-35 during the N2 gas introducing phase, the reactor may undergo further cooling. Such cooling during the N2 gas introducing phase may be predominantly ambient cooling. The reactor may undergo still further (ambient) cooling during the installation of the reactor blinds. In an embodiment, the first threshold reactor temperature may be selected such that after the N2 introducing phase and after the installation of the reactor blinds, the reactor may typically be at, or near, a second threshold reactor temperature. The "second threshold reactor temperature" may be defined herein as the reactor temperature at which the water introducing phase may be commenced while safeguarding personnel and equipment. In an embodiment, the second threshold reactor temperature may be not greater than 200 F.  
JOHNS teaches in col. 9 ln 35-55 that Applicant has determined threshold carbon monoxide concentrations below which the concentration of nickel carbonyl will be less than 1 ppb (the eight-hour threshold limit value (TLV)). Accordingly, during the reactor cooling phase the shutdown process may further comprise recording the carbon monoxide concentration of the effluent discharged from the reactor. In an embodiment, the reactor may not be cooled below a nickel carbonyl threshold temperature (e.g., <400 F.) until carbon monoxide is purged from the reactor 
JOHNS teaches in col. 3 l N22-26 the hydrocarbons may be stripped from the catalyst with circulating H 2 gas at a minimum temperature not less than (T F+25 F.); that is to say, hydrocarbons may be stripped from the catalyst at a temperature at least 25 F. (14 C.) above the final reactor operating temperature. 
JOHNS teaches in col. 4 ln 65 - col. 5 ln 6 the N2 gas introducing phase may also be referred to as the purging phase, wherein the reactor may be purged by the introduction of N2 gas into the reactor. At the termination of the purging phase, the shutdown process may further comprise quantifying the hydrocarbon content of the effluent discharged from the reactor; and, based on the hydrocarbon content, determining a lower explosive limit (LEL) for the reactor effluent.  
JOHNS further teaches in claims 4-18 wherein step b) comprises circulating H2 gas through the reactor at a temperature at least 25 F. above a final operating temperature of the reactor. Wherein the process further comprising: g) at the termination of step d), quantifying the hydrocarbon content of the effluent discharged from the reactor; and h) based on the hydrocarbon content, determining a lower explosive limit for the reactor effluent. The process comprises wherein step c) comprises circulating H2 gas through the reactor, and the process further comprises: i) during step c), recording the carbon monoxide concentration of the effluent discharged from the reactor; and j) if the reactor temperature falls below a nickel carbonyl threshold temperature while 
JOHNS does not explicitly teach that the reactor is cooled to a temperature in the range of from 375 – 425 F, however it is within the scope of JOHNS as evident by TIMKEN.  TIMKEN teachings disclose in para [0036] that the first threshold reactor temperature will generally be greater than (>) 200 F. (>93 C.). In an embodiment, the first threshold reactor temperature may be in the 
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Further, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  With regard to any differences in the claimed conversion amounts, the skilled artisan would have found it obvious to modify the process conditions in order to obtain the desired conversions. Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russel, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)
Therefore, no un-obviousness is seen in any difference because JOHNS provides the skilled artisan with the knowledge to use said process.
Again, TIMKEN is considered a teaching reference, not a modifying reference.  See MPEP 2112.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771